DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 12/27/2021. Claim 1 was amended. Claims 2 and 4 were canceled. Likewise, claims 1 and 3 are pending for examination.
 
Claim Objections
Claim 1, is objected to because of the following informalities:  
Claim 1, recites “a plurality of baffle plates alternately protrude on an inner surface of a passage wall of the cooling air passage”, and is considered to be a simple typographical error. Likewise, the phrase is being interpreted as meaning “a plurality of baffle plates that alternately protrude on an inner surface of a passage wall of the cooling air passage”.  An appropriate correction is required.

Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (U.S. Patent Application Pub. 20170088035) in view of Corominas et al., (French Publication .

Regarding claim 1 (Currently Amended), Williams teaches a notification device for communication in a vehicle, which is a notification device for communication in a vehicle comprising left and right headlights at a front-end portion (Fig 2; vehicle state indication system 22, Figs 3-8 notification devices display 18, lighting devices 38, 40, also see Figs 9), the notification comprising: 
a display (¶035; lighting device 38; also ¶030, ¶043, Figs 2-7; display system/display 18) disposed at the front-end portion of the vehicle between the left and right headlights (Figs 3-8) and visible from a front to communicate with a person outside the vehicle according to an operation state of the vehicle (¶035-¶037; lighting device 38, also ¶043; display 18, preferably a text display disposed on vehicle 10 and selectively externally indicating a first state, a second state, etc… of vehicle 10 in a forward direction… and/or indicating a plurality of modes indicating state of vehicle 10 such as ADVANCING, YIELDING STOPPING or WAITING, as examples, per Figs 3-8).
Williams does not explicitly mention a housing fixed to the front-end portion of the vehicle and housing the display therein; a transparent outer lens covering a front-end opening of the housing and facing the display
Corminas from an analogous art teaches a  housing (box 1) fixed to the front-end portion of the vehicle and housing a display therein (Corminas  Fig 1, Abstract; front of vehicle fitted with external display; display is a box (1) and is visible from front of vehicle); a transparent outer lens covering a front-end opening of the housing and facing the display (Corminas Abstract, Fig 1; display has two transparent faces (2) housing an electronic display (5), visible from the front of the vehicle). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the notification device of Williams with the concepts, as 
Williams and Corminas both are silent on a display cooling device cooling the display with cooling air. Chin from an analogous display device assembly art teaches a display cooling device cooling the display with cooling air (Fig 4; display apparatus 200, pg. 5 last three paragraphs), wherein the display cooling device comprises a cooling air passage (P1) between the the housing and the outer lens (pg. 6 first paragraph, Fig 4; air moves from top to bottom in front flow path P1), and the cooling air flows from a rear of the housing (pg. 5 last paragraph, Fig 4; air inlet 360 provided in upper portion of rear portion 320 of housing 300) toward a lower portion of the housing through a front surface side of the display (pg. 6 first paragraph, Fig 4; air moves from top to bottom in front flow path P1 then moves from bottom to top in first rear flow path P21 and finally moves from top to bottom again in second back flow path P22) and is discharged from the lower portion (pg. 5 last paragraph, Fig 4; air outlet 370 is provided in the lower portion of the rear portion 320). Chin further teaches wherein an inlet of the cooling air passage is disposed on a rear surface of the housing (pg. 5 last paragraph, Fig 4; air inlet 360 provided in upper portion of rear portion 320 of housing 300), and a labyrinth (420) for preventing water from entering a display side is provided in a vicinity of the inlet of the cooling air passage (pg. 4, fourth paragraph up from bottom; air filter 420 may be located at front or rear of air inlet 360 and filters out dust or other foreign matter contained in air entering housing 300; Examiner interprets air filter 420 as functionally equivalent and other foreign matter to include water/water vapor etc.). The motivation would have been for the advantage of cooling a display panel with an air curtain sprayed to the front of the display and cooling components of the back panel of the display device assembly, while filtering out dust and/or other foreign matter contained in the air entering the housing. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the notification device/display of Williams with the concepts, as taught by Chin for the advantage of cooling a display panel 
Williams, Corminas and Chin whether alone or in combination, are all silent on the feature:
 wherein the labyrinth comprises a plurality of baffle plates alternately protrude on an inner surface of a passage wall of the cooling air passage.

Ariga from an analogous art teaches a device for a vehicle including a casing which is formed therein with an air passage having an air inlet and an air outlet located above the air inlet (Abstract). Ariga further teaches a labyrinth structure being provided in the air passage and wherein the labyrinth comprises a plurality of baffle plates alternately protrude on an inner surface of a passage wall of the cooling air passage (col 5:49-58; Fig 1; labyrinth structure provided in air passage 22… even when moisture or water is contained in air introduced via air introducing passage 15, invasion of moisture or water can be prevented by water-drip walls 20 and 26 forming the labyrinth structure. Specifically, when the air containing the moisture or water goes upward to pass through the labyrinth structure, the moisture or water hits the water-drip walls 20 and 26 and falls downward so as to be discharged via the air inlet 15a of the air introducing passage 15; Examiner interprets Ariga’s labyrinth structure with water-drip walls 20 and 26 to be functionally equivalent to the claimed labyrinth structure with a plurality of baffle plates).

Regarding claim 3, the combined system of Williams, Corminas, Chin and Ariga teach the notification device for communication in a vehicle according to claim 1, and Chin further teaches the concept of using an electric cooling fan to forcibly cause cooling air to flow in the cooling air passage (fan 80, Fig 1, pg. 2 paragraphs 7-8; Examiner notes fan is included in the embodiment of Fig 1 and also maintained in both embodiments Figs 3 & 4 also).

reading the reference, would also have recognized the desirability of the rearrangement of parts, particularly the rearrangement of the electric cooling fan per Figs 1, 3 and 4.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the notification device/display of Williams with the concepts, as taught by Chin above, for the advantage of cooling a display panel via an electric cooling fan positioned either at the top or at the bottom of a display device assembly for spraying an air curtain to the front of the display for the cooling thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684     
							/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684